       CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Dawn Brenner, et al,
                                                          Civil No. 18-cv-2383 NEB/ECW
                         Plaintiffs,

 v.                                                          PROTECTIVE ORDER

    Danielle Sue Asfeld, et al,

                         Defendants.


         The matter is before the Court on the parties’ Stipulation for Protective Order

(Dkt. No. 51). Based on the Stipulation, and the files, records, and proceedings herein,

IT IS HEREBY ORDERED that:

1        Definitions. As used in this protective order:

         (a)    “attorney” means an attorney who has appeared in this action;

         (b)    “confidential document” means a document designated as confidential

                under this protective order;

         (c)    to “destroy” electronically stored information means to delete from all

                databases, applications, and file systems so that the information is not

                accessible without the use of specialized tools or techniques typically used

                by a forensic expert;

         (d)    “document” means information disclosed or produced in discovery,

                including at a deposition;

         (e)    “notice” or “notify” means written notice;
    CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 2 of 10




     (f)   “party” means a party to this action; and

     (g)   “protected document” means a document protected by a privilege or the

           work-product doctrine.

2    Designating a Document or Deposition as Confidential.

     (a)   A party or non-party disclosing or producing a document may designate it

           as confidential if the party or non-party contends that it contains

           confidential or proprietary information.

     (b)   A party or non-party may designate a document as confidential by

           conspicuously marking each page with the word “confidential.”

     (c)   Deposition testimony may be designated as confidential:

           (1)    on the record at the deposition; or

           (2)    after the deposition, by promptly notifying the parties and those who

           were present at the deposition.

     (d)   If a witness is expected to testify as to confidential or proprietary

           information, a party or non-party may request that the witness’s deposition

           be taken in the presence of only those persons entitled to receive

           confidential documents.

3    Who May Receive a Confidential Document.

     (a)   A confidential document may be used only in this action.

     (b)   No person receiving a confidential document may reveal it, except to:

           (1)    the court and its staff;



                                             2
CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 3 of 10




       (2)    an attorney or an attorney’s partner, associate, or staff;

       (3)    a person shown on the face of the confidential document to have

              authored or received it;

       (4)    a court reporter or videographer retained in connection with this

              action;

       (5)    a party (subject to paragraph 3(c)); and

       (6)    any person who:

              (A)       is retained to assist a party or attorney with this action; and

              (B)       signs a declaration that contains the person’s name, address,

                        employer, and title, and that is in substantially this form:

                               I have read, and agree to be bound by, the protective
                        order in the case captioned [case caption and number] in the
                        United States District Court for the District of Minnesota. As
                        soon as my work in connection with that action has ended,
                        but not later than 30 days after the termination of that action
                        (including any appeals), I will return or destroy any
                        confidential document that I received, any copy of or excerpt
                        from a confidential document, and any notes or other
                        document that contains information from a confidential
                        document.
                               I declare under penalty of perjury that the foregoing is
                        true and correct.

 (c)   To the extent a party or their attorney seeks to reveal a confidential

       document to a third-party not covered by the provisions contained herein,

       they must provide written advance notice of their intention to do so to all

       counsel of record. The notice must be received at least 14 days before the

       proposed date upon which a party or their attorney intends to reveal the


                                         3
CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 4 of 10




       confidential document to a third-party, and must identify the third-party to

       whom the confidential document will be shown, the specific confidential

       document or documents intended to be shown, and the rationale or basis for

       revealing the confidential document to the third-party. All counsel

       receiving this notice shall have an opportunity to object to the proposal

       within four business days after receiving notice. In the event of an

       objection, the parties will meet and confer within four business days after

       the objection is made in an effort to resolve the disagreement, and if no

       agreement can be reached the confidential document will not be shown to

       the third-party until the parties have obtained a ruling from the Court on the

       issue. The parties agree that they will first make a good faith effort to

       resolve disputes arising under this subdivision via an informal, telephonic

       hearing with the Court.

       If a party discloses a Confidential document less than 15 days in advance of

       an already scheduled third-party deposition, the parties shall meet and

       confer regarding the use of such document at the deposition at least 7 days

       prior to the deposition, or they waive the right to object to the use of that

       Confidential document at that third-party deposition. If the parties are

       unable to reach agreement regarding the document produced less than 15

       days in advance, the parties shall attempt to address the dispute in an

       informal telephone hearing with the Court. If the parties are unable to



                                       4
    CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 5 of 10




            address with the Court in that timeframe, the deposition testimony may

            proceed under an “Attorney’s Eyes Only” designation until the Court can

            resolve.

      (d)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

            the words “attorney’s eyes only,” in which case a confidential document so

            designated may not be revealed to another party.

     (e)    If a confidential document is revealed to someone not entitled to receive it,

            the parties must make reasonable efforts to retrieve it.

4    Serving This Protective Order on a Non-Party. A party serving a subpoena on

     a non-party must simultaneously serve a copy of this protective order and of Local

     Rule 5.6.

5    Correcting an Error in Designation. A party or non-party who discloses or

     produces a confidential document not designated as confidential may, within 7

     days after discovering the error, provide notice of the error and produce a copy of

     the document designated as confidential.

6    Use of a Confidential Document in Court.

     (a)    Filing. This protective order does not authorize the filing of any document

            under seal. A confidential document may be filed only in accordance with

            LR 5.6.

     (b)    Presentation at a hearing or trial. A party intending to present another

            party’s or a non-party’s confidential document at a hearing or trial must



                                           5
    CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 6 of 10




           promptly notify the other party or the non-party so that the other party or

           the non-party may seek relief from the court.

7    Changing a Confidential Document’s Designation.

     (a)   Document disclosed or produced by a party. A confidential document

           disclosed or produced by a party remains confidential unless the parties

           agree to change its designation or the court orders otherwise.

     (b)   Document produced by a non-party. A confidential document produced by

           a non-party remains confidential unless the non-party agrees to change its

           designation or the court orders otherwise after providing an opportunity for

           the non-party to be heard.

     (c)   Changing a designation by court order. A party who cannot obtain

           agreement to change a designation may move the court for an order

           changing the designation. If the motion affects a document produced by a

           non-party then, with respect to the motion, that non-party is entitled to the

           same notice and opportunity to be heard as a party. The party or non-party

           who designated a document as confidential must show that the designation

           satisfies Fed. R. Civ. P. 26(c).

8    Handling a Confidential Document after Termination of Litigation.

     (a)   Within 60 days after the termination of this action (including any appeals),

           each party must:

           (1)    return or destroy all confidential documents; and



                                              6
     CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 7 of 10




            (2)   notify the disclosing or producing party that it has returned or

                  destroyed all confidential documents within the 60-day period.

      (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

            confidential document submitted to the court.

9     Inadvertent Disclosure or Production to a Party of a Protected Document.

      (a)   Notice.

            (1)   A party or non-party who discovers that it has inadvertently

                  disclosed or produced a protected document must promptly notify

                  the receiving party and describe the basis of the claim of privilege or

                  protection. If the party or non-party provides such notice and

                  description, the privilege or protection is not waived.

            (2)   A party who discovers that it may have received an inadvertently

                  disclosed or produced protected document must promptly notify the

                  disclosing or producing party or non-party.

      (b)   Handling of Protected Document. A party who is notified or discovers that

            it may have received a protected document must comply with Fed. R. Civ.

            P. 26(b)(5)(B).

10    Security Precautions and Data Breaches.

      (a)   Each party must make reasonable efforts to protect the confidentiality of

            any confidential document disclosed or produced to that party.




                                          7
     CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 8 of 10




      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and

             make reasonable efforts to remedy the breach.

11    Survival of Obligations. The obligations imposed by this protective order

      survive the termination of this action.



Dated: January 28, 2019                  s/Elizabeth Cowan Wright
                                         ELIZABETH COWAN WRIGHT
                                         United States Magistrate Judge




                                                8
    CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 9 of 10




                                   EXHIBIT A
                               WRITTEN ASSURANCE

_________________________________________ declares that:

       I reside at _______________________________________ in the City of

__________________, County of __________________, State of ______________ . My

telephone number is __________________________________.

       I am currently employed by ___________________________________, located at

_____________________________________________________, and my current job

title is ____________________________________________________.

       I have read and I understand the terms of the Protective Order dated

________________, filed in Case No. 18-cv-2383, pending in the United States District

Court of Minnesota. I agree to comply with and be bound by the provisions of the

Protective Order. I understand that any violation of the Protective Order may subject me

to sanctions by the Court.

       I shall not divulge any documents, or copies of documents, designated

“Confidential” obtained pursuant to such Protective Order, or the contents of such

documents, to any person other than those specifically authorized by the Protective

Order. I shall not copy or use such documents except for the purposes of this action and

pursuant to the terms of the Protective Order.

       I acknowledge the obligations imposed by the Protective Order shall survive the

termination of this action.




                                             9
    CASE 0:18-cv-02383-NEB-ECW Document 53 Filed 01/28/19 Page 10 of 10




       I submit myself to the jurisdiction of United States District Court of Minnesota for

the purpose of enforcing or otherwise providing relief relating to the Protective Order.



 Executed on _______________________               ______________________________
                   (Date)                                     (Signature)




                                            10
